Citation Nr: 1811951	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II. 

2. Entitlement to service connection for residuals of prostate cancer. 

3. Entitlement to service connection for erectile dysfunction (ED) as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 in the U.S. Army as a radio relay and carrier attendant.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.
 
The Veteran had a video hearing in November 2017 before the undersigned.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  While stationed at Udorn Royal Thai Air Force Base ("Udorn RTAFB") the Veteran served near the air base perimeter and therefore in-service herbicide exposure is conceded.

2.  The Veteran has residuals of prostate cancer and has diabetes.

3.  The Veteran's ED is secondary to prostate cancer treatment.




CONCLUSIONS OF LAW

1. Prostate cancer residuals, due to herbicide exposure, may be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Diabetes due to herbicide exposure may be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. ED is proximately due to service-connected prostate cancer.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless.

Service Connection

The Veteran served in the U.S. Army in Thailand for slightly less than 13 months.  More specifically, according to his service record, he served at the Udorn RTAFB from July 1962 to August 1963.  He alleges he was exposed to herbicides while showering and served on guard duty at Udorn RTAFB.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

On a presumptive basis, service connection may be established for diabetes and prostate cancer for Veterans who served in certain designated locations as defined in 38 C.F.R. §§ 3.307, 3.309.  For Veterans who served in Thailand, the M21-1 adjudication manual provides criteria for finding application of these presumptions; that the Veteran's service included duties near the perimeter of a RTAFB, including Udorn RTAFB.  While this generally applies to Air Force veterans, the "notes" of the M21-1 states "Concede herbicide exposure on a direct or facts-found basis for U.S. Army Veterans who served on RTAFBs in Thailand if [(1)] the Veteran provides a statement that he was involved in perimeter security duty, and [(2)] there is additional credible evidence supporting this statement."  Additionally, the same section reports "U.S. Army personnel may have provided RTAFB security early in the war before the base was fully operational."

The Veteran states he served as a guard on the perimeter of Udorn RTAFB.  Joint Services Records Research Center (JSRRC), in a document dated May 2012, reported that they could not verify if the Veteran was exposed to tactical herbicide exposure in Thailand, but noted his unit was located in a number of signal sites in Thailand, including Udorn.

The Veteran's MOS (Radio Relay and Carrier Operator) is not dispositive to the issue.  The Veteran stated that part of his duties on base, besides operating radios, included guard duty of the camp and airstrip.  See November 2017 Board hearing; October 2011 DRO hearing.  The service records of evidence support that the Veteran was stationed at a Thai Air Force base during the Vietnam era.  Therefore, there needs to be additional credible evidence supporting his statement regarding perimeter security duty.

The service records do not contradict that at Udorn RTAFB that he served as a perimeter guard.  There is some indirect credible evidence supporting the Veteran's statements.  The Veteran was a member of the U.S. army, his MOS would not be inconsistent with being assigned to guard duty on the perimeter, he was located at Udorn RTAFB for a period of nearly thirteen months, and served "early in the war" (although the M21 does not define the term).  M21 does refer to the Vietnam Era and 38 C.F.R. § 3.307 defines this period for this purpose as January 9, 1962 to May 7, 1975.  Regarding his service branch, location, and the statements in the M21, it is logical that, although the Veteran had other duties, an U.S. Army soldier assigned to an air force base - which, at least at the time, according to the Veteran, had no Military Policemen to guard the perimeter - would have been assigned perimeter guard duty as a matter of course.

Given the above, the Board will accept that the probative evidence is at least in equipoise regarding this matter and give the benefit of the doubt to the Veteran.  It is determined based on a "direct or facts-found basis" that the Veteran was exposed to herbicides.  The Board need not address the Veteran's claims regarding exposure to "herbicides" sprayed on and near the Udorn RTAFB's runway.  

The Veteran has had prostate cancer and diabetes.  See March 2012 VA examination.  ED has been found to be secondary to radiation treatment.  Id.  These are among the listed diseases associated with herbicide exposure.  See 38 U.S.C. 3.309(e).  Service connection is therefore presumed.  See also March 2012 VA examination (noting direction relationship between Veteran's diabetes and cancer and herbicide exposure).  

The Board finds that the weight of competent, credible and probative evidence establishes that the Veteran's service included such duties at the perimeter of an RTAFB and has been found to have presumptive diseases (cancer residuals and diabetes) with a secondary disease (ED secondary to prostate cancer treatment).  On this basis service connection is established.   See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).






ORDER

Entitlement to service connection for diabetes mellitus type II is granted. 

Entitlement to service connection for residuals of prostate cancer is granted. 

Entitlement to service connection for erectile dysfunction as secondary to prostate is cancer is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


